Opinion.
Campbell, C. J.:
The receipt of the receiver of the land office for the fees paid by appellant for the entry of the land sued for, is not sufficient evidence of his right to the possession of the land. It is not a “certificate” within section 1623 of the Code of 1880. The act of Congress prohibits the issuance of a “certificate” on the entry of the homestead. Rev. Stat. U. S., ’§ 2291.
The appellant should have produced a copy of the “records, *724books and files” of tbe register of tbe land office pertaining to bis entry of tbe land, wbicb would bave been admissible under section 1624 of tbe Code of 1880.
Counsel for tbe appellant is mistaken in bis reference to Shell v. Worley, No. 3232. That was tbe case of a certificate of tbe reseiver of tbe land office on a purchase of land, and was tbe kind of certificate made evidence of title by our statute.

Judgment affirmed.